Citation Nr: 1642085	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  09-03 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residual post traumatic degenerative arthritis status post arthroscopic debridement, open lateral release with tibial tubercle of the left knee with scar. 

2.  Entitlement to a total rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 
INTRODUCTION

The Veteran had active service from July 1971 to July 1975 and from March 1976 to March 1978.  He died in September 2013.  The appellant is his surviving spouse and the substitute-claimant in this appeal. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, based on an increased rating claim initiated by the Veteran prior to his death.  This appeal was pending at the time of the Veteran's death.  Pursuant to her request, the appellant was substituted for the Veteran as to the pending claim in January 2016.

The Appellant was scheduled for a videoconference hearing in April 2016; however she failed to report for the hearing and no request for postponement has been received.  Therefore, her hearing request is deemed withdrawn.  See 38 C.F.R. §20.704(d).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An undated SSA Inquiry reflects that the Veteran was awarded disability benefits from the Social Security Administration (SSA) prior to his death.  The Veteran's SSA records have not been associated with the file and there is no indication that there has been an attempt to obtain such records.  As these records may contain pertinent information as to the Appellant's appeal, they must be obtained. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In March 2011, prior to his death, the Veteran filed an application for increased compensation based on unemployability.  In his application, the Veteran claimed that his service-connected left knee disability, PTSD, and age prevented him from securing or following any substantially gainful occupation.  The Board finds that this statement, particularly as it pertains to the Veteran's left knee disability, reasonably raises the issue of TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, an opinion addressing the Veteran's functional impairment and employability prior to his death should be obtained on remand.

Since the record is being returned it should be updated to include VA treatment records that may exist from July 2013 through September 2013.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.

2. Take all appropriate action to obtain any VA treatment records dated from July 2013 to September 2013.

3. After any applicable development is completed, obtain an opinion regarding whether the Veteran's service-connected disabilities affected his ability to work by assessing occupational impairment, if any.  The electronic claims folder and copies of all pertinent records should be made available to the examiner for review. 

Specifically, the examiner is asked to comment as to the functional impairment or limitations imposed by each of the Veteran's service-connected disabilities (depressive disorder with personality disorder not otherwise specified, and residual post traumatic degenerative arthritis status post arthroscopic debridement, open lateral release with tibial tubercle of the left knee with scar ) prior to his death.

In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and afford the Appellant and her representative an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




